Citation Nr: 1532865	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-36 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse in early remission.

2.  Entitlement to an initial disability rating in excess of 30 percent for headache syndrome, residual of traumatic brain injury.  

3.  Entitlement to service connection for gastrointestinal disability, claimed as diarrhea and constipation.  

4.  Entitlement to service connection for sleep disability, to include as secondary to service-connected PTSD with major depressive disorder and alcohol abuse in early remission.

5.  Entitlement to service connection for residuals of left heel calcaneal stress fracture.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to November 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision (PTSD, headache syndrome, left heel calcaneal fracture) by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a November 2011 rating decision (irritable bowel syndrome and sleep disability) by VA RO in Montgomery, Alabama.  The case is now under the jurisdiction of the Montgomery, Alabama RO. 

The Veteran filed a notice of disagreement with respect to the November 2011 rating decision, which in addition to the issues listed above, also denied the issues for entitlement to service connection for gastrointestinal disability (claimed as gastroesophageal reflux disease and acid reflux) and service connection for multiple tortuous varicosities, left scrotum.  In a February 2014 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD) and granted service connection for large left varicocele, claimed as multiple tortuous varicosities, left scrotum.  This action represents a total grant of the benefits sought with respect to service connection and the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The Board recognizes that the Veteran filed a notice of disagreement with respect to the initial ratings assigned by the February 2014 rating decision.  A Statement of the Case (SOC) was issued in June 2015.  A substantive appeal has not yet been received by VA and; therefore, the Board does not have jurisdiction over the issues for entitlement to higher initial ratings for GERD and large left varicocele at this time.  

In addition, the November 2011 rating decision adjudicated the issue of entitlement to service connection for irritable bowel syndrome as opposed to the issue listed by the Board on the title page of this decision-entitlement to service connection for gastrointestinal disability, claimed as diarrhea and constipation.  The Board recharacterized the issue in order to consider all of the Veteran's gastrointestinal complaints.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

Historically, the February 2011 rating decision assigned a noncompensable initial rating to the service-connected headache syndrome, residual of traumatic brain injury.  Subsequently, an October 2013 rating decision assigned a 30 percent initial rating for the service-connected headache syndrome, residual of traumatic brain injury.  Therefore, the Board characterized the issue as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In a January 2012 statement, the Veteran's previous attorney stated that the February 2011 and November 2011 rating decisions were the products of clear and unmistakable error (CUE) because the decisions failed to grant special monthly compensation (SMC).  SMC was subsequently granted by an October 2013 rating decision and the Board finds that a claim of CUE has not been raised. 

The Veteran appointed a private attorney to represent him with respect to the issues on appeal.  However, prior to certification of the appeal to the Board, the Veteran cancelled his power of appointment for John S. Berry, Attorney at Law.  The Veteran was advised by an August 2014 VA notice letter that he could appoint a representative to represent him before the Board and to see the provisions of 38 C.F.R. § 20.1304 (2014).  The Veteran did not respond and the Veteran has not requested representation since he cancelled the power of appointment in May 2014, more than one year ago.  As a result, the Board will recognize the Veteran as pro se.  If the Veteran wishes to appoint a representative in the future, he may do so.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran submitted an application for entitlement to a TDIU in December 2013 and claimed that his service-connected disabilities, including the service-connected disabilities on appeal, prevented employment.  The issue of entitlement to a TDIU is considered as part of the claims for increased initial ratings that are currently on appeal.  As such, the Board recognizes the issue of entitlement to a TDIU as being on appeal and is listed as an issue on the title page of this decision.

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD with major depressive disorder and alcohol abuse in early remission, entitlement to an initial disability rating in excess of 30 percent for headache syndrome, residual of traumatic brain injury, entitlement to service connection for gastrointestinal disability, claimed as diarrhea and constipation, entitlement to service connection for sleep disability, to include as secondary to service-connected PTSD with major depressive disorder and alcohol abuse in early remission, and entitlement to a TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has current residuals from an in-service left calcaneal stress fracture.






CONCLUSION OF LAW

The criteria for service connection for residuals from left calcaneal stress fracture are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e. granting the Veteran's claim for entitlement to service connection for residuals of left calcaneal stress fracture, which is not prejudicial to the Veteran, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service medical treatment records show that the Veteran incurred a stress fracture to the left posterior calcaneus in 2010.  While a February 2010 X-ray was within normal limits, a March 2010 bone scan showed a stress fracture to the uptake left posterior calcaneus.  As such, the requirement for an in-service injury has been met.  

Concerning a current disability, the evidence is unclear as to whether the Veteran has residuals from his in-service stress fracture.  

In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

The April 2010 VA medical examination report indicated that the Veteran did not have any current residuals related to the in-service stress fracture, but that he was currently being treated with rest and crutches.  The physical examination at that time did not reflect any left foot symptoms.  There was a normal left and right foot/heel exam and no tenderness.  However, there was no radiographic or imaging study completed in connection with the April 2010 VA examination.  Following the March 2010 bone scan, which revealed a stress fracture uptake left posterior calcaneus, and recommended radiographic follow-up, there was no follow-up study to determine whether the stress fracture completely healed.  After the April 2010 VA examination, a June 2010 medical treatment record shows that the Veteran experienced pain and tenderness on examination of the left heel.  The examining physician indicated that the condition was temporary, but stated that follow-up was recommended.  Since that time, the Veteran reported that he had pain to the left heel.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also McClain, supra.

Finally, as to a relationship between the current disability and the in-service left calcaneal stress fracture, the Board notes that the April 2010 VA examiner did not comment on a relationship between the two.  However, the June 2010 VA treatment record noted pain and tenderness in relation to the Veteran's in-service stress fracture.  The Board also finds that the Veteran is competent to state that he experienced pain in his left heel since his in-service stress fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Service connection for residuals of left calcaneal stress fracture is granted.


ORDER

Entitlement to service connection for residuals of left calcaneal stress fracture is granted.  


REMAND

In this case, the October 2013 SOC indicated electronic review of all VA medical treatment records from the Bay Pines VAMC dated in 2011, Augusta VAMC records dated in 2009 (during active service), Muskogee/Tuskegee VAMC records dated from April 2010 to July 2012, and Birmingham VAMC records dated from May 2012 to February 2013.  A February 2014 SOC indicated review of the aforementioned VA treatment records, to include updated VA medical treatment records from the Muskogee/Tuskegee VAMC to February 2014.  While the Bay Pines VAMC records dated in 2011 and a list of appointments from the Central Alabama Health Care System were associated with the claims file, all other VA medical treatment records noted as reviewed in the SOCs were not associated with the claims file.  The Board recognizes the RO's statement that the records were not relevant; however, without the Board's own review of the records, the Board is unable to make the same finding.  VA treatment records, even if not in the claims folder, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must be remanded to ensure that the VA medical treatment records are associated with the claims file.

In addition, the record reflects hospitalization for PTSD in November 2013.  The Veteran was last provided a VA examination for his PTSD in April 2010.  A new VA examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Concerning the service-connected headache syndrome, residual of traumatic brain injury (TBI), a VA examination was scheduled for October 2011.  The examination was cancelled and it was noted that the Veteran failed to report.  However, the Veteran's telephone number on the Compensation and Pension exam inquiry was different from the phone number used to contact the Veteran in a report of general information dated in August 2011.  In addition, a screenshot of a "Change of Address processing" dated October 25, 2011 shows a change in direct deposit information and also lists the Veteran's phone number as used in the August 2011 contact with the Veteran.  As a result, and resolving reasonable doubt in favor of the Veteran, he should be scheduled for a new VA examination to determine the nature and severity of his headache syndrome.  The Veteran's disability is rated under Diagnostic Code 8100.  However, the RO also addressed the rating criteria of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, the Board finds that the provided examination should also address the TBI rating criteria.  The Board notes the Veteran is in receipt of a 50 percent rating for PTSD.  Care should be taken on readjudication to avoid pyramiding symptoms of PTSD with those under a possible TBI rating.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Concerning his gastrointestinal disability, the Veteran reported diarrhea and constipation.  The December 2013 VA examiner noted that there was no diagnosis of IBS, but did not discuss whether there was a diagnosed disability with respect to the Veteran's diarrhea and constipation.  In addition, the Veteran served during the Persian Gulf War; therefore, the examiner should address whether the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process); see also Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014) (Court erred when not considering the applicability of 38 U.S.C.A. § 1117).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding his claim for entitlement to a TDIU.

2.  Request all VA medical treatment records from the Augusta VAMC, the Central Alabama Health Care System (East and West), and the Birmingham VAMC and any other identified VA medical treatment that the Veteran received with respect to the disabilities on appeal.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD with major depressive disorder and alcohol abuse in early remission.  The claims file must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of PTSD with major depressive disorder and alcohol abuse in early remission must be discussed, as well as all resulting functional impairment.  A Global Assessment of Functioning (GAF) score must be assigned for the service-connected disability.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected headache syndrome, residual of traumatic brain injury.  The Veteran must also be provided an examination with respect to his TBI residuals.  The Veteran's claims file must be made available to and reviewed by the examiner.  

The examiner should address whether the Veteran's headache syndrome is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Concerning the in-service TBI, the examiner must address any and all residual symptoms and manifestations related to the Veteran's in-service TBI, and determine the current severity of each diagnosed residual.  Also, the examiner must address the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

With respect to any TBI symptoms and manifestations, the examiner must address whether any symptoms are related to the TBI as opposed to the service-connected PTSD with major depressive disorder and alcohol abuse in early remission.  

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinions.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Schedule the Veteran for a new VA examination with respect to his claimed intestinal disability, including complaints of diarrhea and constipation.  The claims file must be available for review and the examiner must note that such a review was conducted.  Any indicated tests and studies must be completed and the examiner must elicit a history of the Veteran's reported gastrointestinal complaints.  Thereafter, the examiner is asked to address the following:  

a.  Does the Veteran have a diagnosed disability related to his complaints involving the gastro-intestinal system, to include, but not limited to, constipation, abdominal pain, and diarrhea.  

b.  If so, is the diagnosed disability at least as likely as not (50 percent probability or greater) related to or otherwise caused by active service?

c.  If so, is the diagnosed disability at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected PTSD with major depressive disorder and alcohol abuse in early remission.  

d.  If there is no such diagnosis, does the Veteran have an undiagnosed illness or a medically unexplained chronic multisymptom illness (functional gastrointestinal disorder)?

The provisions of 38 C.F.R. § 3.317 define functional gastrointestinal disorders as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  

A complete rationale must be provided for any opinion reached.  

6.  The Veteran must be advised of the importance of reporting to the VA examination, to include the possible adverse consequences, including the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  After the above development has been completed, readjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


